MEMORANDUM**
Salvador Gustavo Gonzalez-Casillas appeals the 46-month sentence imposed following his guilty plea conviction for unlawful reentry after deportation, in violation of 8 U.S.C. § 1826(a). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review de novo the district court’s interpretation and application of the Sentencing Guidelines, United States v. Franklin, 235 F.3d 1165, 1168 (9th Cir.2000), and we affirm.
Gonzalez-Casillas contends that his pri- or Nevada conviction for conspiracy to commit robbery does not qualify as a crime of violence warranting enhancement under U.S.S.G. § 2L1.2(b)(l)(A). We disagree. See 18 U.S.C. § 16; U.S.S.G. § 2L1.2, application notes l(B)(ii)(II) & 4; Nev.Rev.Stat. § 199.480.
Gonzalez-Casillas also contends that the district court erred by imposing a consecutive sentence under U.S.S.G. § 5G1.3(c), rather than a concurrent sentence under U.S.S.G. § 5G1.3(b). Upon review of the record, we find no error. See United States v. Kimble, 107 F.3d 712, 714-15 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.